     Case 2:18-cv-00034-TLN-CKD Document 98 Filed 02/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                                No. 2:18-cv-0034 TLN CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    A. DIMACULANGAN, et al.,
15                       Defendants.
16

17          On December 28, 2020, defendant Veeranki filed a motion asking that the court compel

18   plaintiff to respond to certain discovery requests. Plaintiff has not responded to the motion.

19   Good cause appearing, IT IS HEREBY ORDERED that within thirty days of the date of this

20   order, plaintiff shall file a response to defendant Veeranki’s pending motion to compel. Failure to

21   comply with this order will result in dismissal of this action pursuant to Federal Rule of Civil

22   Procedure 41(b).

23   Dated: February 2, 2021
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   1
     goin0034.46
27

28
